t c memo united_states tax_court david richardson petitioner v commissioner of internal revenue respondent docket no filed date david richardson pro_se alan r peregoy for respondent memorandum opinion gerber judge this case is before the court on petitioner's motion to dismiss for lack of jurisdiction filed date petitioner contends that this case should be dismissed because the notice_of_deficiency was not sent by certified or registered mail pursuant to sec_6212 all section references are to the internal_revenue_code in continued respondent contends that the notice was sent by certified mail and that even if it were not the notice is valid because petitioner actually received the notice and timely filed a petition background at the time the petition in this case was filed petitioner resided in forestville maryland the notice_of_deficiency was mailed on date to petitioner's forestville address it is unclear from the record when petitioner actually received the notice_of_deficiency but petitioner admits to receiving the notice sometime in may of the petition was timely filed on date within days of respondent's mailing of the notice_of_deficiency on date discussion the jurisdiction of this court to redetermine a tax_deficiency depends upon the issuance of a valid notice_of_deficiency and the timely filing of a petition sec_6212 sec_6213 91_tc_1019 83_tc_626 a petition is timely if it is filed within days after the notice_of_deficiency was mailed to a person within the united_states sec_6213 under conditions set forth in sec_7502 for purposes of continued effect for the years at issue computing whether a petition was filed within the 90-day filing period timely mailing of the petition by the taxpayer is timely filing when a petition is not filed within the 90-day period the case must be dismissed for lack of jurisdiction 749_f2d_691 11th cir sec_6212 authorizes the commissioner to send a notice_of_deficiency to the taxpayer by certified or registered mail petitioner alleges that the notice_of_deficiency was not issued by certified or registered mail and apparently argues that it is invalid for that reason we disagree it has been held repeatedly that an error in the delivery of the notice_of_deficiency does not render the notice invalid so as to defeat tax_court jurisdiction when the petition is timely filed 995_f2d_525 4th cir affg tcmemo_1992_322 see also 527_f2d_754 9th cir affg 57_tc_102 71_tc_974 62_tc_278 providing the taxpayer with actual notice of the deficiency determination in a timely manner is the essence of the statutory scheme 81_tc_65 since petitioner received the notice_of_deficiency and timely filed his petition with this court we need not decide whether the notice_of_deficiency was sent by registered or certified mail accordingly we conclude that the notice is valid and shall deny petitioner's motion to dismiss for lack of jurisdiction an appropriate order will be issued petitioner filed a motion for the production of documents on date in which he again argues that this case should be dismissed because respondent has offered no evidence showing that petitioner signed for the notice_of_deficiency when it was delivered petitioner also requests that respondent produce the documents used to calculate petitioner's deficiency in this opinion we address only the issue of jurisdiction because we conclude that we have jurisdiction issues concerning the correctness of respondent’s determination would be considered in a later proceeding
